DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-17 are pending. 
Claims 1-3, 10, and 12-17 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the bridge region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gainor (US 2013/0204360 A1).
Regarding Claim 7, Gainor discloses a prosthetic valve comprising one or more leaflets (see Fig. 2D), an inner frame (valve frame 14) having a diameter and operatively supporting the one or more leaflets, an outer frame (stent 12) having a diameter that is larger than the diameter of the inner frame (as valve frame is advanced into the stent during delivery, the stent would have a larger diameter), and a bridge portion (tissue connector 16) coupling the inner frame and the outer frame (see Figure 1), the inner frame being nested within the outer frame in a telescoping manner such that the bridge member defines a first circumferential fold at a proximal end of the outer frame (see paragraphs [0049 -0050]) and a second circumferential fold at a distal end of the inner frame, the bridge portion extending between the proximal end of the outer frame and the distal end of the inner frame.
Regarding Claim 8, the bridge portion of Gordon is telescopically inverted into the outer frame (described in [0049-0050]). 
Regarding Claim 9, the bridge region of Gordon includes a cylinder of film material (tissue connectors 16, as seen in Figure 1 are cylindrical). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tuval et al. (US 2010/0262231 A1, hereinafter “Tuval”) in view of Yohanan et al. (US 2013/0018458 A1).
Regarding Claim 4, Tuval discloses a prosthetic valve (abstract) comprising a leaflet frame (Figure 1, 12 and [0572]) defining a plurality of leaflet windows (as seen in Figure 1) and having a wall (as seen in Figure 2B) defining a shape of a cylinder (as seen in Figure 2B, the wall of the leaflet frame forms a cylinder), an outer frame (14) having a wall (as seen in Figure 2A) defining a shape of a cylinder (as seen in Figure 2A, the wall of the outer frame forms a cylinder), the leaflet frame being nested at least partially within the outer frame in a fixed relationship such that walls of the leaflet frame and the outer frame are parallel (as seen in Figure 1), and a plurality of leaflets (Figure 1, 105) extending from the plurality of leaflet windows of the leaflet frame (as seen in Figure 1).  
Tuval discloses the invention substantially as claimed, but fails to teach that the leaflet frame or the outer frame wall are right cylinders.  Yohanan teaches a prosthetic heart valve (Figure 1) with a leaflet frame (12) and outer frame wall (14) that are right cylinders.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the device of Tuval to make it a right cylinder as is taught by Yohanan in order to approximate the shaping of a vessel internal wall.  
Regarding Claim 5, Tuval discloses that the wall of the leaflet frame defines a generally open pattern of apertures that allows the leaflet frame to be compressed and expanded between different diameters (as described in [0038]).  
Regarding Claim 6, Tuval discloses that the wall of the outer frame defines a generally open pattern of apertures that allows the outer frame to be compressed and expanded between different diameters (as described in [0038]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 4 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of U.S. Patent No. 10,321,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in the claims amounts to different wording to recite the same structural features.

Response to Arguments
Applicant’s arguments with respect to claims 4-6 have been considered but are moot because the new ground of rejection does not rely on Tuval alone as Tuval has been modified in a 103(a) rejection by Yohanan as described above.  
Claims 7-9, previously indicated as allowable are now rejected in view of Gainor as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTINE L NELSON/Examiner, Art Unit 3774    

/CORRINE M MCDERMOTT/MQAS, TC 3700